DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 12/02/2020.
Claims 1-9 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites the limitation "the legs".  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of legs and it is unclear if this limitation refers to specific legs.

Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding Claim 5, Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d). In the present instance, claim 5 recites the broad recitation “cyclically generating a residual profile”, and the claim also recites “preferably with complex numerical values” which is the narrower statement of the range/limitation. In this instance where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112, second paragraph should be made. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 8, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitations “the maximum number of cycles corresponds to a time of at least 2 seconds” and “applying a digital filter having a decay time of less than 0.5 seconds”, and the claim also recites “preferably at least 4 seconds” and “preferably less than 0.2 seconds” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Rhodes (GB 2453369 A) discloses a radar detection apparatus for controlling a traffic light. Wahlquist (US 20130106643 A1) discloses an RF gun barrel detection system. Oswald (US 20100109938 A1) discloses an Adaptive RADAR.

Regarding claim 1, none of the prior arts of record, either individually or in combination disclose or make obvious:
using the first mode of analysis after the end of the second series of cycles, wherein the first series of cycles ends when a target is detected based on the first mode of analysis, and the second series of cycles ends if the second mode of analysis cannot detect any target for a predetermined restart time, wherein:
the second mode of analysis comprises: 
generating and cyclically updating a reference profile with complex numerical values by calculating, for each position, a complex mean of the signal intensities of a plurality of detection profiles which cover a time interval between the generation of the reference profile and a current detection cycle,
cyclically calculating a complex differential contribution given by the complex difference between the detection profile of the current cycle and the reference profile, and 
identifying the targets from the complex differential contribution by, for each position of the field of view: 
determining the maximum and minimum values of phase angles of the complex differential contributions which follow the generation of the reference profile, limited to the complex differential contributions having a higher modulus than a minimum modulus threshold, and 
determining that a target is present if the difference between the maximum and minimum values of the phase angles exceeds a phase threshold. 

Regarding claim 9, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 9 is allowable in the same or substantially the same manner as claim 1, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
	/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648